t c memo united_states tax_court raymond k and minerva r mason petitioners v commissioner of internal revenue respondent docket no filed date ps shareholders of a closely_held_corporation received certain advances of funds from the corporation in and which they used for personal and investment_expenses the loans were not evidenced by a note or security_agreement and no interest rate was agreed to or set by the parties during these years ps also made certain repayments on the loans in and which were reflected as reductions of principal on the financial ledgers of both ps and the corporation r determined that ps were the recipients of below- market loans from the corporation and among other things adjusted their income to reflect distributions pursuant to sec_7872 i r c held ps have dividend income in an amount equal to the forgone_interest from the below-market demand loans 108_tc_100 applied held further additions to tax under sec_6661 i r c are sustained subject_to recomputation under rule mike e jorgensen for petitioners charles baer for respondent memorandum opinion nims judge respondent determined the following deficiencies additions to tax and accuracy-related_penalty with respect to the federal_income_tax of petitioners raymond k and minerva r mason for the taxable years and year deficiency additions to tax sec_6661 penalty sec_6662 ______________ dollar_figure big_number -- dollar_figure big_number -- -- -- 1dollar_figure this figure is equal to percent of the underpayment_of_tax previously assessed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure after concessions the remaining issues for decision are whether petitioners received below-market demand loans from their closely_held_corporation such that dividends may be imputed to them in and in the amount of the forgone_interest pursuant to sec_7872 and whether petitioners are liable for additions to tax pursuant to sec_6661 for a substantial_understatement of tax for and petitioners concede the correctness of the sec_6662 accuracy-related_penalty for this case was submitted pursuant to rule on a full stipulation of facts and the facts as stipulated are so found this reference incorporates herein the stipulation of facts and attached exhibits petitioners resided in jacksonville florida at the time they filed their petition in this case the term petitioner will be used henceforth to refer to raymond k mason background petitioners are the only shareholders of rebuilding service inc rsi a corporation which makes investments and loans in addition to providing consulting services petitioner is rsi's president and director petitioners report their income on a calendar_year and cash_basis rsi is also on a calendar_year rsi reports its income on an accrual basis as of the time this case was submitted a revolving credit relationship between petitioners and rsi in which petitioners periodically borrowed from and repaid advances made by rsi had existed for a number of years during and rsi advanced funds to petitioners in the amounts of dollar_figure and dollar_figure respectively for both personal and investment purposes the terms of the loans were not reduced to a note or security_agreement the loans had no fixed maturity_date for repayment and rsi could have demanded the outstanding principal balances at any time during and petitioners and rsi did not record set or otherwise contemplate a rate of interest on these loans also during and petitioners made repayments to rsi in the total_amounts of dollar_figure and dollar_figure respectively rsi's ending balances in and for all of its advances to petitioners were dollar_figure and dollar_figure respectively no interest_expense relating to these payments was shown on petitioners' joint form sec_1040 u s individual_income_tax_return nor was interest_income reflected on rsi's forms u s_corporation income_tax return whenever petitioner and rsi exchanged money during this period rsi's financial ledger simply reported a debit or credit to note payable--shareholder as appropriate likewise petitioner's financial ledger reported a credit or debit to accounts_payable account receivable--rsi as appropriate neither petitioners' nor rsi's ledger explicitly characterized the repayments as either principal or interest however the ledgers indicate that all payments by petitioners to rsi reduced the outstanding principal of the loans dollar-for- dollar by the amount of the payments in petitioners retained the accounting firm kpmg peat marwick kpmg to analyze the ledgers of both petitioners and rsi kpmg calculated what rsi's interest_income on the loans would have been at the applicable_federal_rate afr under sec_7872 for and of petitioners' repayments to rsi kpmg calculated that dollar_figure and dollar_figure ought to have been applied to reduce the outstanding principal on the loans for and respectively and dollar_figure and dollar_figure should have been allocated to interest at the afr for those same years respondent timely issued a statutory_notice_of_deficiency on date among other things respondent adjusted petitioners' income for the relevant tax years to reflect dividend income from rsi pursuant to sec_7872 respondent adjusted rsi's income on its forms for and to reflect interest_income in the amounts calculated by kpmg respondent further adjusted petitioners' itemized_deductions to allow for a partial deduction for the interest respondent deemed paid to rsi by petitioners for the years in question respondent allowed petitioners a full deduction for interest_expenses identified from investment sources in the kpmg analysis and a partial deduction for interest_expenses identified from personal sources in accordance with sec_163 discussion we must decide whether respondent properly imputed dividends to petitioners in and under sec_7872 where no evidence indicates that interest had accrued or was otherwise paid on the loans in those years petitioners concede that respondent's adjustments to rsi's income and to petitioners' itemized_deductions were correct we must also decide whether petitioners are liable for additions to tax under sec_6661 for a substantial_underpayment of tax for and i were dividends properly imputed to petitioners under sec_7872 for and sec_7872 was enacted as part of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_699 sec_7872 sets forth the appropriate income and gift_tax treatment for certain categories of below-market loans ie loans that are interest free or that provide for interest that is lower than the afr sec_7872 108_tc_100 sec_7872 recharacterizes a below-market_loan as defined in sec_7872 so that the loan becomes the equivalent of an arm's-length_transaction in which the lender made a loan to the borrower in exchange for a note requiring the payment of interest at a statutory rate as a result the parties are treated as if the lender had made a transfer of funds to the borrower and the borrower then used these funds to pay interest to the lender the deemed transfer to the borrower is treated either as a gift dividend contribution of capital payment of compensation or other payment depending on the substance of the transaction the deemed interest payment is included in the lender's income and generally may be deducted by the borrower subject_to the rules governing the deductibility of interest kta-tator inc v commissioner supra pincite see h conf rept pincite 1984_3_cb_1 staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite- j comm print sec_7872 applies to a transaction that is a loan subject_to a below-market interest rate and described in one of several enumerated categories sec_7872 e f petitioners do not contest that the advances from rsi constitute loans or that the loans were from a corporation to its shareholders one of the enumerated categories under sec_7872 rather petitioners maintain that the advances were not made at a below-market rate and therefore sec_7872 does not apply to impute dividend income to them in order to determine whether the below-market_loan requirement is satisfied for purposes of applying sec_7872 we must ascertain whether the loan is a demand or term_loan and subject_to a below-market interest rate see sec_7872 below-market loans fit into one of two categories demand loans and term loans sec_7872 see h conf rept pincite c b vol pincite a demand_loan includes any loan which is payable in full at any time on the demand of the lender sec_7872 a term_loan is any loan which is not a demand_loan sec_7872 the determination of whether a loan is payable in full at any time on the demand of the lender is a factual one loans between closely held corporations and their controlling shareholders are subject_to special scrutiny 56_tc_1324 affd without published opinion 496_f2d_876 5th cir in the instant case rsi made loans without written repayment terms to its only shareholders and had unfettered discretion to determine when the loans would be repaid on that basis we conclude that the loans are demand loans we reached the same conclusion on similar facts in kta-tator inc v commissioner supra pincite next we must determine whether the loans were subject_to a below-market interest rate a demand_loan is a below-market_loan if it is interest free or if it provides for interest at a rate that is lower than the afr as determined under sec_1274 sec_7872 f b if a demand_loan is classified as a below-market_loan the lender has interest_income forgone_interest equal to the difference between the interest that would have accrued on the loan using the afr as the interest rate and any interest actually payable on the loan sec_7872 kta-tator inc v commissioner supra pincite the parties are treated as though on the last day of each calendar_year the lender transferred an amount equal to the forgone_interest to the borrower and the borrower repaid this amount as interest to the lender sec_7872 in the context of a loan between a corporation and a shareholder the deemed transfer of forgone_interest from the corporation to the shareholder is treated as a distribution which generally is taxed as a dividend to the shareholder kta-tator inc v commissioner supra pincite mcginnis v commissioner tcmemo_1993_45 see h conf rept pincite c b vol pincite petitioners contend that sec_7872 does not apply to the instant case arguing that interest on the loans had accrued at the afr in and and was in fact paid in those years although petitioners admit that interest was not expressly allocated as such until petitioners maintain that proposed_regulations under sec_7872 provide support for a post-tax- yearend partial allocation of a repayment to interest at the afr petitioners further assert that the adjustments made by respondent to the returns of rsi and petitioners for the years at issue shows the propriety of such post-tax-yearend partial allocations to interest respondent on the other hand argues that there was forgone_interest on the loans and therefore sec_7872 applies in this case since neither petitioners nor rsi had agreed to any interest liability during and moreover respondent avers no evidence exists that any of petitioners' payments to rsi in and were in fact applied to interest owed on the loans under the circumstances respondent maintains that a repayment cannot be partially allocated to interest at the afr after the end of the relevant tax_year in order to skirt the application of sec_7872 for the reasons which follow we agree with respondent petitioners rely primarily on sec_1 c proposed income_tax regs fed reg date as support for their position petitioners point to language in sec_1 c proposed income_tax regs that provides if a demand_loan does not have a constant outstanding principal_amount during a period the amount of forgone_interest shall be computed according to the principles set forth in paragraph b of this section with each increase in the outstanding loan balance being treated as a new loan and each decrease being treated as first a repayment of accrued but unpaid interest if any and then a repayment of principal emphasis added we note that while proposed_regulations do constitute a body of informed judgment which courts may draw on for guidance 98_tc_554 this court accords them no more weight than that given to a litigation position see kta-tator inc v commissioner t c pincite- in any case petitioners' reliance thereon is misplaced most importantly petitioners ignore the fact that contrary to the underscored language of sec_1 c proposed income_tax regs no interest accrued during the years in question in this case petitioners acknowledge that no obligation to pay interest had been agreed on or contemplated by the parties to the loan transactions during and petitioners nonetheless assert that interest need not be stated to avoid sec_7872 in so arguing petitioners ignore the language of sec_1 c proposed income_tax regs fed reg date which provides that sec_7872 does not apply to any loan which has sufficient stated_interest emphasis added in any event no evidence demonstrates that any interest was actually paid in and indeed all evidence points to the contrary no interest_income was shown on rsi's forms nor was any interest_expense reflected on petitioners' returns for the years at issue also telling is the fact that both petitioners' and rsi's financial ledgers indicate that all payments by petitioners to rsi reduced the outstanding principal of the loans dollar-for- dollar by the amount of the payments furthermore petitioners ignore the parenthetical language if any emphasized above petitioners theorize that the words unpaid interest refer to imputed_interest computed at the afr under sec_7872 and thus assert that all repayments should be treated first as payments of such interest by the borrower in that connection petitioners posit without pointing to any authority that sec_7872 applies only in the narrow circumstance where a taxpayer learns after the end of the relevant tax_year that his repayments are insufficient to satisfy first all of the interest owing at the afr however if petitioners' interpretation were correct the parenthetical language if any would be superfluous as there would always be interest to be repaid first on a below-market_loan under sec_7872 we think that the provision in sec_1 c proposed income_tax regs is more appropriately viewed as only applying to payments of below-market stated_interest in this context the parenthetical if any makes sense as there may well be no stated_interest as in the case at hand our interpretation finds support in an example given later in the proposed_regulations sec_1 d example proposed income_tax regs fed reg date treats partial repayments on an interest-free demand_loan as repayments of principal only thereby requiring a separate calculation of forgone_interest petitioners next attempt to bootstrap respondent's adjustments to rsi's interest_income and petitioners' itemized_deductions for interest_expense under sec_7872 which petitioners do not contest into evidence that interest equal to the afr was paid in and on the loans petitioners ignore the fact that as the adjustments by respondent were made after the years in question to reflect what petitioners and rsi should have reported on their returns the adjustments cannot conceivably be relied upon to show that interest was in fact paid in those amounts petitioners posit that the commissioner has already enjoyed the tax benefits of the interest payments and is now unjustly seeking an imputed dividend from the petitioners petitioners misconstrue the manner in which the transaction is viewed under sec_7872 as mentioned above the statute treats a below- market loan as a transfer from the lender to the borrower of an amount equal to the forgone_interest and a retransfer of such amount from the borrower to the lender as interest sec_7872 pursuant to that treatment petitioners have received increased itemized_deductions for interest to the extent allowed by rules governing such deductions and forgone_interest was included in income by rsi it is integral to the statutory scheme that petitioners also recognize the amount of forgone_interest as dividend income finally it is true that in kpmg determined the correct amount of interest that should have accrued on the debt in order to have avoided the application of sec_7872 however it is well established that a transaction is to be given effect in accordance with what actually occurred not with what might have taken place under different circumstances 417_us_134 taxpayers are bound by the form of the transaction they chose and must accept the tax consequences of their choice id pincite 730_f2d_718 11th cir since petitioners structured the loans without stated_interest during and they may not retroactively decide to make them interest bearing in an amount equal to the afr to achieve a more favorable tax result based on the foregoing we hold that dividend income was properly imputed to petitioners under the provisions of sec_7872 in and in the amount of dollar_figure and dollar_figure respectively ii are petitioners liable for additions to tax under sec_6661 in and for a substantial_understatement of tax respondent determined that petitioners are liable for additions to tax for a substantial_understatement of tax for and under sec_6661 as in effect for and sec_6661 imposed an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement of tax see 90_tc_498 an understatement is the amount by which the correct_tax exceeds the tax reported on the return sec_6661 an understatement is substantial if it exceeds the greater of percent of the correct_tax or dollar_figure dollar_figure in the case of a corporation sec_6661 petitioners bear the burden of proving that respondent's imposition of additions to tax under sec_6661 is erroneous rule a 92_tc_501 petitioners have adduced no evidence on this issue nor did they advance any reasons why the additions should not apply other than their claim that there is no sec_7872 adjustment producing an understatement petitioners do not contend that they have substantial_authority or that they adequately disclosed the understatement under sec_6661 and ii since we have held otherwise if the recomputed deficiency under rule satisfies the statutory_percentage or amount petitioners will be liable for such additions to tax see 105_tc_324 we have considered petitioners' other arguments and to the extent that they are not addressed herein we find them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
